 In the Matter Of PRESTO RECORDING CORPORATIONandLOCAL 430 OF THEUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. R-2686AMENDMENT TO DIRECTION OF ELECTIONSeptember 6, 1941On August 8, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' the election to be held within 30 days fromthe date of the Direction, under the direction and supervision of theRegional Director for the Second Region (New York City). TheBoard, having been advised by the Regional Director for the SecondRegion that a longer period within which to hold the election is neces-sary, hereby amends the Direction of Election issued on August 8, 1941,by striking therefrom, wherever they occur, the words "not later thanthirty (30) days from the date of this Direction of Election," and sub-stituting therefor the words "not later than forty-five (45) days fromthe date of this Direction of Election."134 N. L.R. B. 28.35 N. L B B., No. 51250